[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re M.W., Slip Opinion No. 2016-Ohio-5452.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5452
                                        IN RE M.W.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re M.W., Slip Opinion No. 2016-Ohio-5452.]
Court of appeals’ judgment affirmed on the authority of In re D.S.
     (No. 2014-1759—Submitted July 13, 2016—Decided August 23, 2016.)
                APPEAL from the Court of Appeals for Wood County,
                           No. WD-13-089, 2014-Ohio-3758.
                                  __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
In re D.S., 146 Ohio St. 3d 182, 2016-Ohio-1027, 54 N.E.3d 1184.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, and FRENCH, JJ., concur.
        PFEIFER, LANZINGER, and O’NEILL, JJ., dissent for the reasons stated in the
dissenting opinion in In re D.S.
                                  _________________
        Paul A. Dobson, Wood County Prosecuting Attorney, and David T. Harold,
Assistant Prosecuting Attorney, for appellee, state of Ohio.
                           SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Brooke M. Burns, Assistant
Public Defender, for appellant, M.W.
                             _________________




                                       2